ORDER

PER CURIAM:
AND NOW, this 13th day of June, 1997, Douglas Howard Weiss having been disbarred from the practice of law in the State of New Jersey by Order of the Supreme *782Court of New Jersey dated January 28,1997; the said Douglas Howard Weiss having been directed on April 3, 1997, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and upon consideration of the responses filed, the request for a hearing is denied, and it is
ORDERED that Douglas Howard Weiss is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.